


 

Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

BETWEEN

 

CULP, INC.

(the “Buyer”)

 

and

 

INTERNATIONAL TEXTILE GROUP, INC.

(the “Seller”)

 

 

 

 

 

Dated as of January 11, 2007

 

 



 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

                              Page

 

ARTICLE I

DEFINITIONS AND CONSTRUCTION

1.1

Definitions

1

1.2

Construction

1

ARTICLE II

PURCHASE, TERMS OF PAYMENT AND CLOSING

2.1

Purchase and Sale of Assets

2

2.2

Purchased Assets

2

2.3

No Assumption of Liabilities

2

2.4

Purchase Price; Materials Credit

4

2.5

Manner of Payment; Closing Date Inventory

4

2.6

Closing

5

2.7

Closing Obligations

5

2.8

Certain Expenses

6

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

3.1

Organization; Good Standing

6

3.2

Authority; Enforceability

6

3.3

Consents and Approvals; No Violation

7

3.4

Books and Records

7

3.5

Absence of Certain Changes or Events

8

3.6

Litigation

8

3.7

Governmental Authorizations

8

3.8

Compliance with Laws and Governmental Authorizations

8

3.9

Assets

9

3.10

Inventory

9

3.11

Proprietary Rights

9

3.12

Warranties and Products

11

3.13

Suppliers

11

3.14

Customers

11

3.15

Brokers

11

3.16

Full Disclosure

12

3.17

Securities Matters

12



i



 

--------------------------------------------------------------------------------



ARTICLE IV

REPRESENTATIONS AND WARRANTIES RELATING TO THE BUYER

4.1

Organization

13

4.2

Authority; Enforceability

13

4.3

Consents and Approvals; No Violation

13

4.4

Litigation

14

4.5

Brokers

14

4.6

Buyer's Stock

14

ARTICLE V

COVENANTS AND AGREEMENTS

5.1

Access to Information.

14

5.2

Confidentiality.

14

5.3

Operation of the Business of the Seller

15

5.4

Efforts to Satisfy Closing Conditions

15

5.5

Notification

16

5.6

Employees

16

5.7

Exclusivity

16

5.8

Mattress Covers

17

5.9

Securities Matters

17

5.10

Noncompetition

17

ARTICLE VI

CLOSING CONDITIONS

6.1

Mutual Conditions

18

6.2

Buyer's Conditions

18

6.3

Seller's Conditions

19

ARTICLE VII

INDEMNIFICATION

7.1

Survival; Knowledge

19

7.2

Seller's Agreement to Indemnify

19

7.3

Buyer's Agreement to Indemnify

20

7.4

Limitations on Seller's Indemnity

20

7.5

Limitations on Buyer's Indemnity

21

7.6

Procedure for Indemnification - Third-Party Claims.

21

7.7

Alleged Breaches

23

7.8

Indemnification Procedure - Direct Claims.

23

7.9

Interest

24

7.10

Return of Buyer's Stock

24

7.11

Remedies Not Exclusive

24

 

ii



 

--------------------------------------------------------------------------------

ARTICLE VIII

TERMINATION

 

8.1

Termination

24

8.2

Procedure and Effect of Termination

25

ARTICLE IX

GENERAL PROVISIONS

9.1

Expenses

25

9.2

Amendment and Modification

26

9.3

Waiver of Compliance; Consents

26

9.4

Notices

26

9.5

Publicity

27

9.6

Assignment; No Third-Party Rights

27

9.7

Governing Law

27

9.8

Jurisdiction; Service of Process

28

9.9

Further Assurances; Records

28

9.10

Severability

28

9.11

Construction

28

9.12

Disclosure Schedule

28

9.13

Time of Essence

29

9.14

Counterparts

29

9.15

Specific Performance

29

9.16

Entire Agreement

29

 

 

iii



 

--------------------------------------------------------------------------------

 

EXHIBITS

 

A

Form of Registration Rights and Shareholder Agreement

B

Form of Bill of Sale

C-1

Form of Patent and Trademark Assignment

C-2

Form of Copyright Assignment

D

Form of Transition and Manufacturing Services Agreement

 

 

 

iv



 

--------------------------------------------------------------------------------

 


ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement, dated as of January 11, 2007, is between Culp,
Inc., a North Carolina corporation (the “Buyer”), and International Textile
Group, Inc., a Delaware corporation (the “Seller”).

Background Statement

The Seller desires to sell, and the Buyer desires to purchase, certain of the
Seller’s mattress ticking assets (consisting of inventory and related
proprietary rights), for the consideration and on the terms set forth herein.

Statement of Agreement

The parties agree as follows:

ARTICLE I

DEFINITIONS AND CONSTRUCTION

1.1          Definitions. Capitalized terms used in this Agreement have the
meanings given to them in Appendix 1.

 

1.2

Construction.

(a)          The article and section headings contained in this Agreement are
solely for the purpose of reference and convenience, are not part of the
agreement of the parties, and shall not in any way limit, modify or otherwise
affect the meaning or interpretation of this Agreement.

(b)          References to “Sections” or “Articles” refer to corresponding
Sections or Articles of this Agreement unless otherwise specified.

(c)          Unless the context requires otherwise, the words “include,”
“including” and variations thereof mean without limitation, the words “hereof,”
“hereby,” “herein,” “hereunder” and similar terms refer to this Agreement as a
whole and not any particular section or article in which such words appear, and
any reference to a statute, regulation or law shall include any amendment
thereof or any successor thereto and any rules and regulations promulgated
thereunder.

(d)          Unless the context requires otherwise, words in the singular
include the plural, words in the plural include the singular, and words
importing any gender shall be applicable to all genders.

(e)          If a term is defined as one part of speech (such as a noun), it
shall have a corresponding meaning when used as another part of speech (such as
a verb).

 



 

--------------------------------------------------------------------------------

 

 

(f)

Currency amounts referenced herein are in U.S. Dollars.

(g)          References to a number of days refer to calendar days unless
Business Days are specified. Except as otherwise specified, whenever any action
must be taken on or by a day that is not a Business Day, then such action may be
validly taken on or by the next day that is a Business Day.

(h)          All accounting terms used herein and not expressly defined herein
shall have the meanings given to them under GAAP.

ARTICLE II

PURCHASE, TERMS OF PAYMENT AND CLOSING

2.1          Purchase and Sale of Assets. On the terms and subject to the
conditions of this Agreement, on the Closing Date, the Seller shall sell,
convey, assign, transfer and deliver to the Buyer, and the Buyer shall purchase,
acquire and accept from the Seller, all of the Purchased Assets, free and clear
of all Liens, except for Permitted Liens, in exchange for payment of the
Purchase Price.

2.2          Purchased Assets. For purposes of this Agreement, the term
“Purchased Assets” means all of the following assets of the Seller and all of
the Seller’s rights therein:

(a)          all Finished Goods Inventories of the Seller related to the Product
Line, including all rights to all such Inventories that have been manufactured
by third parties and that are in transit to the Seller and to which Seller has
taken title as of the Effective Time (the “In-Transit Inventories” and, together
with all other such Finished Goods Inventories, the “Purchased Inventories”);

(b)          the Proprietary Rights of the Seller listed in Schedule 2.2(b)
hereto (the “Purchased Proprietary Rights”), which shall include, without
limitation, all artwork and patterns relating to the Purchased Inventories and
all copyrights and related copyright information with respect thereto;

(c)          all electronic design files and specifications for each pattern
described above, and all client and customer lists and records, research and
development reports and records, service and warranty records, bills of
material, design and creative records and product accounting records, as and to
the extent related to the Product Line.

It is expressly understood that the Purchased Assets will not include any
accounts receivable or any furniture, fixtures or other property, plant or
equipment of the Seller, or any trademarks or trade names of Seller that are
used in any business of the Seller other than in connection with the Product
Line, including the “Burlington” name and the weave logo associated with that
name (“Excluded Assets”).

2.3          No Assumption of Liabilities. It is understood that in connection
with the transactions contemplated hereby, the Buyer shall not assume any
obligations or liabilities of the

 

2



 

--------------------------------------------------------------------------------

 

Seller, except for payment obligations in respect to purchase orders for
finished goods that are open as of the Effective Time (“Open Purchase Order
Obligations”), which Open Purchase Order Obligations the Buyer will assume on
the Closing Date. It is further understood that, without limiting the foregoing,
the Buyer shall not assume any liabilities or obligations of the Seller or any
Affiliate of the Seller incurred, arising from or out of, in connection with or
relating to:

(i)           any claims made by or against the Seller or any Affiliate of the
Seller, whether before or after the Closing Date, that arise out of events prior
to the Effective Time, including any and all accounts payable, accrued expenses,
customer rebates or quality claims relating to goods sold or shipped prior to
Closing, and including any liabilities or obligations relating to investigations
by any Governmental Authority;

(ii)          any Taxes, including any Taxes arising by reason of the
transactions contemplated herein;

(iii)         products manufactured, sold or distributed prior to the Effective
Time, including liabilities or obligations related to product warranties,
recalls of such products or defects with respect to such products;

(iv)         any liabilities or obligations under any supply contracts to which
the Seller or any Affiliate of the Seller is party or otherwise relating to the
Product Line;

(v)          any liability associated with Seller’s employees or employee
benefit plans;

(vi)         any employment, severance, retention or termination agreement with
any employee (except as provided in the Transition and Manufacturing Services
Agreement);

 

(vii)

any employee grievance;

(viii)      any obligation to indemnify, reimburse or advance amounts to any
officer, director, employee or agent;

(ix)         any Proceeding pending as of the Effective Time or any Proceeding
commenced after the Effective Time that arises out of or relates to any
occurrence or event happening prior to the Effective Time;

(x)          any compliance or noncompliance with any Legal Requirement of any
Governmental Authority;

 

(xi)

any credit facility or any security interest related thereto;

(xii)       any fees and expenses in connection with the transactions
contemplated hereby;

(xiii)      any obligation relating to any assets of the Seller not being
conveyed to the Buyer; and

 

3



 

--------------------------------------------------------------------------------

 

(xiv)      any obligation of the Seller under this Agreement or any other
document executed in connection with the transactions contemplated hereby.

2.4          Purchase Price; Materials Credit. In consideration of the sale of
the Purchased Assets and in exchange for the granting of the Materials Credit
(as defined below), at the Closing and subject to the conditions contained
herein, the Buyer shall pay to the Seller an aggregate amount equal to
$8,300,000 (the “Base Purchase Price”), adjusted as follows: (i) plus the
amount, if any, by which the amount of the Closing Date Inventory is greater
than $9,200,000 or (ii) minus the amount, if any, by which the amount of the
Closing Date Inventory is less than $9,200,000, as applicable (as so adjusted,
the “Purchase Price”).

The Seller and the Buyer acknowledge and agree that the Purchase Price is based
in part on the value of the Seller’s Inventories not consisting of Finished
Goods Inventories and on hand as of the Effective Time. Accordingly, it is
understood that a portion of the Purchase Price is payable in exchange for a
credit to be established for the Buyer’s account for the amount of Inventories
on hand as of the Effective Time, which Inventories do not consist of Finished
Goods Inventories (the “Materials Credit”). The Materials Credit, which
effective as of the Effective Time is hereby granted to the Buyer, will be
applied to the payment of certain amounts owing by the Buyer to the Seller
pursuant to Sections 3.1(c) and (d) of the Transition and Manufacturing Services
Agreement (as defined in Section 2.7(a)(iii)).

 

2.5

Manner of Payment; Closing Date Inventory.

 

(a)

The Purchase Price shall be paid as follows:

(i)           On the Closing Date, the Buyer shall pay to the Seller, by wire
transfer of immediately available funds to an account or accounts that the
Seller shall designate in writing to the Buyer at least two Business Days prior
to the Closing Date, an aggregate amount equal to $2,500,000 (the “Cash
Payment”); and

(ii)          Following Closing, on the Business Day next succeeding the date on
which the Buyer and the Seller agree upon the Closing Date Inventory pursuant to
Section 2.5(b) below, the Buyer will issue and deliver to the Seller the number
of shares of the common stock of Buyer (the “Buyer’s Stock”) valued in the
aggregate at an amount equal to the Purchase Price minus the amount of the Cash
Payment, based on a price per share of the Buyer’s Stock of $6.60 per share (as
adjusted for any stock dividends, stock splits or other changes in the Buyer’s
capital stock since December 31, 2006 having a dilutive effect on the Buyer’s
Stock being issued to the Seller), which issuance shall be made subject to the
terms set forth in the registration rights and shareholder agreement
substantially in the form of Exhibit A attached hereto executed by the Seller
and the Buyer (the “Registration Rights and Shareholder Agreement”). No
fractional shares of the Buyer’s Stock shall be issued in connection with this
Agreement. If the Seller otherwise has the right to receive .5 or more of a
share of the Buyer’s Stock, the Seller shall receive an additional share of the
Buyer’s Stock; otherwise, the Seller shall receive no such shares or other
consideration for such a fractional interest. The Buyer’s Stock shall be
evidenced by a stock certificate that shall bear legends reflecting any
restrictions on the resale of the underlying shares imposed by the Securities
Act and

 

4



 

--------------------------------------------------------------------------------

 

the regulations promulgated thereunder. A condition precedent to the Buyer’s
obligation to issue such Buyer’s Stock shall be the delivery by the Seller of a
certificate of an executive officer of the Seller re-confirming the warranties
set forth in Section 3.17 hereof.

(b)          Following the execution and delivery of this Agreement, the Buyer
and the Seller shall jointly conduct a physical count and calculation of the
Inventories on hand as of the Closing Date, which shall be based upon the
Seller’s normal lower of cost or market valuation methodology, applied on a
basis consistent with prior practice. It is anticipated that the determination
of the Closing Date Inventory will be finalized following the Closing Date. If
the Buyer and the Seller are unable to agree on such Closing Date Inventory, the
parties shall engage a mutually agreeable independent certified public
accounting firm to resolve the issues in dispute. The accounting firm shall
apply accounting principles, in accordance with the provisions of this
Section 2.5(b), to the issues at hand and shall not have the power to alter,
modify, amend, add to or subtract from any term or provision of this Agreement,
and the accounting firm’s engagement shall be limited in scope to the disputed
issues or amounts identified in the notice of objection. The parties shall
instruct the accounting firm to render its decision within 10 days of the
engagement, and such decision shall be binding on the parties. The cost of the
accounting firm shall be borne by the party that does not prevail in the
dispute.

2.6          Closing. The closing (the “Closing”) of the purchase and sale of
the Purchased Assets shall take place at the offices of the Buyer in High Point,
North Carolina, beginning at 10:00 a.m., local time, on January 22, 2007 or on
such other date or at such other time or place as the parties shall agree. The
Closing shall be effective as of 12:01 a.m. on the Closing Date (the “Effective
Time”) and all actions scheduled in this Agreement for the Closing Date shall be
deemed to occur simultaneously at the Effective Time. Subject to the provisions
of Article VIII, failure to consummate the purchase and sale provided for in
this Agreement on the date determined pursuant to this Section will not result
in the termination of this Agreement and will not relieve any party of any
obligation under this Agreement.

 

2.7

Closing Obligations. At the Closing:

 

(a)

The Seller shall deliver to the Buyer:

(i)           a bill of sale, assignment and assumption agreement substantially
in the form of Exhibit B attached hereto (the “Bill of Sale”) executed by the
Seller and the Buyer, conveying the Purchased Assets to the Buyer and providing
for the assumption by the Buyer of the Open Purchase Order Obligations;

(ii)          an assignment of patents and trademarks substantially in the form
of Exhibit C-1 attached hereto, and an assignment of copyrights substantially in
the form of Exhibit C-2, each executed by the Seller (the documents referenced
in this clause (ii), collectively, the “Intellectual Property Assignments”)
executed by the Seller;

(iii)         a transition and manufacturing services agreement substantially in
the form of Exhibit D attached hereto executed by the Seller (the “Transition
and Manufacturing Services Agreement”); and

 

5



 

--------------------------------------------------------------------------------

 

 

(iv)

the Registration Rights and Shareholder Agreement.

 

(b)

The Buyer shall deliver to the Seller:

(i)           the Cash Payment to be paid to the Seller pursuant to
Section 2.5(a)(i);

(ii)          the Transition and Manufacturing Services Agreement executed by
the Buyer;

(iii)        the Registration Rights and Shareholder Agreement executed by the
Buyer; and

 

(iv)

the Bill of Sale executed by the Buyer.

2.8          Certain Expenses. The Seller shall pay any sales or use Taxes
arising out of the transactions contemplated herein.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller represents and warrants to the Buyer that:

3.1          Organization; Good Standing. The Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The Seller has full corporate power and authority to own or use the
Purchased Assets and to conduct its business as presently conducted. The Seller
is duly qualified to do business as a foreign corporation and is in good
standing in the states, provinces and jurisdictions in which either the nature
of the activities of the Seller or the ownership or use of the Purchased Assets
makes such qualification necessary. No other jurisdiction has given notice to
the Seller indicating that the Seller should be qualified in any other
jurisdiction.

3.2          Authority; Enforceability. The Seller has the absolute and
unrestricted right, authority, power and capacity to (i) execute and deliver
this Agreement and each certificate, document and agreement to be executed by
the Seller in connection herewith (the certificates, documents and agreements to
be executed by the Seller in connection with this Agreement, collectively, the
“Seller Documents”) and (ii) perform its obligations hereunder and thereunder.
The execution and delivery of this Agreement and the Seller Documents and the
consummation of the transactions contemplated hereby and thereby have been duly
and validly authorized by the Seller, and no other proceedings on the part of
the Seller are necessary to authorize this Agreement or any Seller Document or
to consummate the transactions contemplated hereby or thereby. This Agreement
has been duly and validly executed and delivered by the Seller and constitutes a
legal, valid and binding obligation of the Seller, enforceable against it in
accordance with its terms. Upon execution and delivery by the Seller of each
Seller Document, such Seller Document shall constitute a legal, valid and
binding obligation of the Seller, in each case enforceable against it in
accordance with its terms.

 

6



 

--------------------------------------------------------------------------------

 

 

3.3

Consents and Approvals; No Violation.

(a)          No Governmental Authorization is required in connection with
(i) the execution or delivery by the Seller of this Agreement or the Seller
Documents, (ii) the performance of the Seller’s obligations under this Agreement
or the Seller Documents or (iii) the consummation of the transactions
contemplated hereby.

(b)          Except as disclosed in Section 3.3 of the Disclosure Schedule,
neither the execution and delivery of this Agreement and the Seller Documents by
the Seller nor the performance of the Seller’s obligations hereunder or
thereunder nor the consummation of the transactions contemplated hereby will,
directly or indirectly (with or without notice or lapse of time):

(i)           contravene, conflict with or result in any violation of any
provision of the certificate of incorporation or bylaws of the Seller, any
resolution adopted by the board of directors or shareholders of the Seller or
any agreement among shareholders of the Seller;

(ii)          contravene, conflict with or result in a breach of any of the
terms or provisions of, or give any Person a right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate or modify any Contract that is material to the business of
the Seller;

 

(iii)

result in the creation of any Lien upon any of the Purchased Assets;

(iv)         contravene, conflict with, violate, or give any Governmental
Authority or other Person the right to challenge any of the transactions
contemplated hereby or exercise any remedy (including revocation, withdrawal,
suspension or modification of any Governmental Authorization) or obtain any
relief under, any Legal Requirement applicable to the Seller;

(v)          cause the Buyer to become subject to, or to become liable for the
payment of, any Tax;

(vi)         contravene, conflict with or violate the terms or requirements of,
or result in any loss, or right of revocation, withdrawal, suspension,
termination or modification of, any Governmental Authorization;

(vii)       cause any of the Purchased Assets to be reassessed or revalued by
any taxing authority or other Governmental Authority; or

(viii)      otherwise require the Seller or the Buyer to give any notice to, or
obtain any consent from, any Person.

3.4          Books and Records. The books and records, files and other materials
relating to the Purchased Assets and the Seller’s operation and use thereof in
connection with its business (including without limitation sales records and
customer lists) and that have been furnished or

 

7



 

--------------------------------------------------------------------------------

 

made available by the Seller to the Buyer in connection with the transactions
contemplated hereby are true and correct in all material respects.

3.5          Absence of Certain Changes or Events. Since November 15, 2006,
except as set forth in Section 3.5 of the Disclosure Schedule, there has not
been any:

(i)           event or condition that has had, or could reasonably be expected
to have, a Material Adverse Effect;

(ii)          loss or damage (whether or not covered by insurance) affecting any
of the Purchased Assets;

(iii)        indication by any customer or supplier of the Seller in connection
with the Product Line of any intention to discontinue or change the terms of its
relationship with the Seller; or

(iv)         the loss of any material Purchased Proprietary Right as a result of
the failure to make any filing with or pay any fee to any Governmental
Authority; or

 

(b)

agreement, whether oral or written, by the Seller to do any of the foregoing.

 

3.6

Litigation.

(a)          There are no Proceedings that have been commenced by or against the
Seller in connection with any of the Purchased Assets or, to the Seller’s
Knowledge, that have been threatened against or may affect the Seller (including
its officers, directors or employees in their capacity as such) in connection
with any of the Purchased Assets, or that challenge, or that may have the effect
of preventing, delaying, making illegal, or otherwise interfering with, the
transactions contemplated by this Agreement. No event has occurred or
circumstance exists that may give rise to or serve as a basis for the
commencement of any such Proceeding.

(b)          There are no Orders to which the Seller is subject in connection
with any of the Purchased Assets or the Seller’s use or operation thereof or
that challenge, or that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, the transactions contemplated by this
Agreement, or that could affect the enforceability of this Agreement against the
Seller or impair the Seller’s ability to consummate the transactions
contemplated by this Agreement. To the Seller’s Knowledge, no officer, director,
agent, or employee of the Seller is subject to any Order that prohibits such
officer, director, agent, or employee from engaging in or continuing any
conduct, activity, or practice relating to the use or operation of the Purchased
Assets.

3.7          Governmental Authorizations. No Governmental Authorization is
necessary in order for the Seller to own, operate or use any of the Purchased
Assets in connection with the Product Line.

3.8          Compliance with Laws and Governmental Authorizations. The Seller
is, and at all times since August 2, 2004, has been, in compliance with (i) all
Legal Requirements

 

8



 

--------------------------------------------------------------------------------

 

applicable to the Seller in connection with the Product Line and (ii) all
Governmental Authorizations of the Seller in connection with such business.

3.9          Assets. Except as set forth in Section 3.9 of the Disclosure
Schedule (which exceptions shall be cleared as of the Effective Time), the
Seller owns good and valid title to all of the Purchased Assets, whether
tangible or intangible, free and clear of all Liens, except for Permitted Liens.

3.10       Inventory. All of the Purchased Inventories consist of a quality and
quantity usable and salable in the Ordinary Course, except for obsolete items
and items of below-standard quality that have been written off or written down
to net realizable value in the accounting records of the Seller as of the
Closing Date. All of the Purchased Inventories have been priced at the lower of
cost or market in accordance with GAAP on a first in, first out basis. The
quantities of each item included in the Purchased Inventories are not excessive
but are reasonable in the present circumstances of the Seller’s business. The
Seller is not in possession of any Finished Goods Inventories in connection with
the Product Line not owned by the Seller, including goods already sold. No
customer of the Seller in connection with the Product Line has the right to
return for credit or refund items that, if returned, would be included in the
Purchased Inventories pursuant to any agreement, understanding or practice of
the Seller with respect to taking back any product (other than with respect to
defective products). Without limiting the generality of the foregoing, there is
no product of the Seller in connection with the Seller’s mattress ticking
business in the possession of customers of the Seller on consignment or on a
similar basis.

 

3.11

Proprietary Rights.

(a)          Ownership and Right to Use. The Seller owns, has been granted a
license to use or otherwise has the right to use all of the Purchased
Proprietary Rights. The Purchased Proprietary Rights constitute all of the
Proprietary Rights used by the Seller in connection with the Product Line.
Except as set forth in Section 3.11(a) of the Disclosure Schedule, the Seller
does not have, and the Buyer will not have upon the Closing, (i) any contractual
limitation or restriction on its right to use any Purchased Proprietary Right,
(ii) any obligation to pay any royalty or other fee to any Person relating to
any Purchased Proprietary Right or (iii) any obligation to any other Person to
register, protect or otherwise take any action with respect to any Purchased
Proprietary Right. There is no agreement or commitment on the part of the Seller
that grants any Person a license in any Purchased Proprietary Right.

(b)          Acquired Proprietary Rights. Section 3.11(b) of the Disclosure
Schedule identifies each Purchased Proprietary Right that was created for the
Seller by any Person other than an employee acting within the scope of the
employee’s duties for the Seller. Except as set forth in Section 3.11(b) of the
Disclosure Schedule, each such Person has entered into an agreement or contract
with the Seller pursuant to which it has assigned to the Seller all of such
Person’s rights in such Purchased Proprietary Rights, free of any restrictions,
and agreed not to use or disclose any Trade Secrets included in such Purchased
Proprietary Rights. Section 3.11(b) of the Disclosure Schedule identifies each
Purchased Proprietary Right that is owned by any other Person and licensed to
the Seller and identifies each Purchased Agreement pursuant to which the Seller
has licensed such Purchased Proprietary Right, together with any additional

 

9



 

--------------------------------------------------------------------------------

 

contracts that modify the Company’s rights or obligations with respect to such
Purchased Proprietary Right.

(c)          Marks, Trade Names and Domain Names. Section 3.11(c) of the
Disclosure Schedule lists each Mark and Trade Name that has been used by the
Seller during the last year in connection with the Product Line (exclusive of
any Excluded Assets), and lists each application for registration that has been
filed and each registration that has been obtained by the Seller with respect to
any such Marks. Section 3.11(c) of the Disclosure Schedule lists each domain
name used by the Seller during the last year in connection with the Product
Line. All such Marks, Trade Names and domain names are included in the Purchased
Proprietary Rights. The Seller has the exclusive right to use each such Mark and
Trade Name within the scope, and in the geographic area, of its present use and
has the right to continue to use each such domain name. To the Seller’s
Knowledge: (i) no other Person is using a similar Trade Name to describe a
business that is similar to the Product Line; (ii) no other Person is using a
similar Mark to describe products or services that are similar to the products
and services relating to the Product Line; and (iii) no other Person has
registered or is currently using any Mark or Trade Name in a manner that would
preclude the Seller from using the Marks and Trade Names included in the
Purchased Proprietary Rights throughout the United States.

(d)          Patents. Section 3.11(d) of the Disclosure Schedule lists each
Patent included in the Purchased Proprietary Rights and lists each country in
which each such issued Patent is valid. Each claim of each such Patent is valid
and enforceable and each such Patent provides to the Seller a meaningful range
of exclusivity in the practice of the invention covered by such Patent.

(e)          Copyrights. Section 3.11(e) of the Disclosure Schedule lists each
Copyright registration owned by the Seller and included in the Purchased
Proprietary Rights.

(f)           Trade Secrets. The Seller has taken efforts that are reasonable
under the circumstances to prevent unauthorized disclosure to any other Person
of such portions of the Seller’s Trade Secrets included in the Purchased
Proprietary Rights that would enable such Person to compete with the Seller
within the scope of or with respect to the Product Line as now conducted and as
presently proposed to be conducted.

(g)          No Infringement. The Seller has not interfered with, infringed upon
or misappropriated any Proprietary Right of any other Person in connection with
the Seller’s use or operation of the Purchased Assets, and the continued use or
operation of such assets by the Buyer, in the manner that such assets are
currently used or operated or proposed to be used or operated, will not
interfere with, infringe upon or misappropriate any Proprietary Right of any
other Person. To the Seller’s Knowledge, no Person is interfering with,
infringing upon or misappropriating any Purchased Proprietary Right. No claim
has been asserted against the Seller by any Person: (i) that such Person has any
right, title or interest in or to any of the Copyrights, Patents, Trade Secrets
or Know-How included in the Purchased Proprietary Rights; (ii) that such Person
has the right to use any of the Marks, Trade Names or domain names included in
the Purchased Proprietary Rights; (iii) to the effect that any past, present or
projected act or omission by the Seller in connection with the Product Line
infringes any Proprietary Right of such Person; or (iv) that challenges the
Seller’s right to use any of the Purchased Proprietary Rights. No facts

 

10



 

--------------------------------------------------------------------------------

 

or circumstances exist that, with or without the passing of time or the giving
of notice or both, might reasonably serve as the basis for any such claim.

 

3.12

Warranties and Products.

(a)          There are no defects in the design or manufacturing of any of the
products distributed or sold by the Seller in connection with the Product Line
(collectively, the “Products”) that would adversely affect the quality of any
such Product, other than defects arising in the Ordinary Course of the
manufacturing process thereof, the exclusive remedy for which is a return of the
defective product and for which adequate reserves are maintained on the Seller’s
accounting records. The Products have been designed and manufactured in
compliance with all regulatory, engineering, industrial and other codes
generally recognized as being applicable thereto, and there are no statements,
citations or decisions by any Governmental Authority or any product-testing
laboratory that indicate that any Product is unsafe or fails to meet any
standards promulgated by such Governmental Authority or testing laboratory.
Except as set forth in Section 3.12 of the Disclosure Schedule, the Seller has
not recalled any Product or received notice of any defect in any Product, any
claim of personal injury, death, or property or economic damages in connection
with any Product, or any claim for injunctive relief in connection with any
Product. There are no facts that are reasonably likely to give rise to a recall
of any Product or to give rise to a successful future claim of personal injury,
death, or property or economic damages, or a claim for injunctive relief in
connection with any Product.

(b)          Section 3.12 of the Disclosure Schedule sets forth (i) a
description of all warranties of the Seller to third Persons with respect to all
Products since August 2, 2004, except warranties imposed by law; and (ii) the
warranty experience of the Seller in connection with the Product Line since
August 2, 2004 for an amount in excess of $10,000. The Seller has not given any
Product warranties prior to August 2, 2004 that have not expired.

3.13       Suppliers. To the Seller’s Knowledge, the relationships of the Seller
with each of its suppliers in connection with the Product Line are good working
relationships, and no supplier of the Seller in connection with the Product Line
has cancelled or otherwise terminated, or threatened in writing to cancel or
otherwise terminate, its relationship with the Seller, or has since January 1,
2006 (at the volition of the supplier) decreased materially, or threatened to
decrease or limit materially, its services, supplies or materials to the Seller.

3.14       Customers. Section 3.14 of the Disclosure Schedule lists each
customer or account representing sales by the Seller in connection with the
Product Line in excess of $100,000 in the 12 months ended December 31, 2006.
Except as set forth in Section 3.14 of the Disclosure Schedule, to the Seller’s
Knowledge, (i) no account or relationship with any such customer is being
terminated or is being considered for termination or nonrenewal; and (ii) no
such customer is considering any material reduction in its commercial
relationship with the Seller.

3.15       Brokers. No broker, finder or other Person is or shall be entitled to
any brokerage fees, commissions or finder’s fees in connection with the
transactions contemplated hereby from the Seller by reason of any action taken
by the Seller with respect to this Agreement.

 

11



 

--------------------------------------------------------------------------------

 

 

3.16

Full Disclosure.

(a)          No statement that relates to the Seller or the Product Line
contained in this Agreement, the Disclosure Schedule or any Seller Document
(including each representation and warranty in this Article III) contains or
shall contain any untrue statement of a material fact or omits or shall omit to
state any material fact that was necessary to make such statements, in light of
the circumstances in which they were made, not misleading.

(b)          To the Seller’s Knowledge, there are no facts that have specific
application to the Seller or the Product Line (other than general economic or
industry conditions) that materially adversely affect or, as far as the Seller
can reasonably foresee, materially threaten, the Purchased Assets that has not
been set forth in this Agreement or the Disclosure Schedule.

 

3.17

Securities Matters.

(a)          The Seller is a corporation (i) with total assets in excess of
$5,000,000 and (ii) not formed for the specific purpose of acquiring the Buyer’s
Stock.

(b)          The Seller has been furnished with all materials that he or she has
requested relating to the Buyer and the issuance of the Buyer’s Stock, and the
Buyer has been afforded the opportunity to obtain any additional information
necessary to verify the accuracy of any such information. The Buyer has answered
all inquiries that the Seller has made of it concerning the Buyer and the
issuance of the Buyer’s Stock.

(c)          The Seller is acquiring the Buyer’s Stock for its own account and
not for the account of any other Person. The Seller agrees that it will not
resell, distribute or otherwise dispose of all or any part of the Buyer’s Stock
except as permitted by law, including without limitation the Securities Act of
1933, as amended (the “Securities Act”), and the Securities Exchange Act of
1934, as amended.

(d)          The Seller acknowledges that the offer and sale of the Buyer’s
Stock is being made pursuant to an exemption from the registration requirements
of the Securities Act, and that, consequently, neither this agreement nor any
disclosure made by the Buyer to the Seller in connection herewith has been filed
with or reviewed by the Securities and Exchange Commission (the “SEC”), any
securities exchange or any state securities regulatory agency, and neither the
SEC, any such exchange nor any state securities regulatory agency has approved
or disapproved of the Buyer’s Stock or the issuance thereof.

(e)          The Seller understands that the Buyer’s Stock has not been
registered under the Securities Act and therefore may not be sold or otherwise
transferred unless registered under the Securities Act or there is an exemption
from such registration.

(f)           The Seller has such knowledge and experience in financial and
business matters as to be able to evaluate the merits and risks of an investment
in the Buyer. The Seller understands the nature of an investment in the Buyer
and the risks associated with such an investment. The Seller understands that
there is no guarantee of any financial return on this investment in the Buyer
and that the seller risks the complete loss of this investment.

 

12



 

--------------------------------------------------------------------------------

 

(g)          The Seller is able now, and was able at the time of receipt of any
offer regarding the Buyer, to bear the economic risks of this investment in the
Buyer, including the complete loss of its investment in the Buyer.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES RELATING TO THE BUYER

The Buyer represents and warrants to the Seller as follows:

4.1          Organization. The Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of North Carolina.

4.2          Authority; Enforceability. The Buyer has the absolute and
unrestricted legal right, authority, power and capacity to (i) execute and
deliver this Agreement and each certificate, document and agreement to be
executed by the Buyer in connection herewith (collectively, the “Buyer
Documents”) and (ii) perform its obligations hereunder and thereunder. The
execution and delivery of this Agreement and the Buyer Documents and the
consummation of the transactions contemplated hereby and thereby have been duly
and validly authorized by the Buyer, and no other proceedings on the part of the
Buyer are necessary to authorize this Agreement or any of the Buyer Documents or
to consummate the transactions contemplated hereby or thereby. This Agreement
has been duly and validly executed and delivered by the Buyer and constitutes a
legal, valid and binding obligation of the Buyer, enforceable against it in
accordance with its terms. Upon execution and delivery by the Buyer of each
Buyer Document, such Buyer Document shall constitute a legal, valid and binding
obligation of the Buyer, in each case enforceable against it in accordance with
its terms.

 

4.3

Consents and Approvals; No Violation.

(a)          Except as disclosed in Section 4.3 of the Disclosure Schedule, no
Governmental Authorization is required in connection with (i) the execution or
delivery by the Buyer of this Agreement or the Buyer Documents, or (ii) the
performance of the Buyer’s obligations under this Agreement or the Buyer
Documents.

(b)          Neither the execution and delivery of this Agreement and the Buyer
Documents by the Buyer nor the performance of the Buyer’s obligations hereunder
or thereunder shall (with or without notice or lapse of time): (i) contravene,
conflict with or result in any violation of any provision of the articles of
incorporation or bylaws of the Buyer or any resolution adopted by the board of
directors or shareholders of the Buyer, or (ii)  contravene, conflict with,
result in any violation of, or give any Governmental Authority the right
challenge any of the transaction contemplated hereby or to exercise any remedy
(including revocation, withdrawal, suspension or modification) or obtain any
relief under, any Legal Requirement applicable to the Buyer.

(c)          The execution and delivery of this Agreement by the Buyer will not
conflict with or require any waiver in respect of any agreement pursuant to
which the Buyer has incurred indebtedness for borrowed money, except for
consents or waiver previously obtained by the Buyer.

 

13



 

--------------------------------------------------------------------------------

 

4.4          Litigation. There are no Proceedings commenced against, or, to the
Buyer’s knowledge, threatened against the Buyer that could affect its ability to
consummate the transactions contemplated by this Agreement. The Buyer is not
subject to any Order that could affect the enforceability of this Agreement
against the Buyer or impair its ability to consummate the transactions
contemplated by this Agreement.

4.5          Brokers. No broker, finder or other Person is or shall be entitled
to any brokerage fees, commissions or finder’s fees in connection with the
transactions contemplated hereby from the Seller by reason of any action taken
by the Buyer (except for the fee intended to be paid by the Buyer to Soles
Brower Smith & Co.).

4.6          Buyer’s Stock. The issuance of the Buyer’s Stock has been duly and
validly authorized by all requisite corporate action on the part of the Buyer,
and upon the issuance thereof to the Seller as provided herein, all shares of
such Buyer’s Stock shall have been fully paid and nonassessable.

ARTICLE V

COVENANTS AND AGREEMENTS

 

5.1

Access to Information.

Between the date hereof and the Closing Date, the Seller shall (i) afford the
Buyer and its authorized representatives reasonable access, during normal
business hours and upon reasonable notice, to the books and records of the
Seller that relate to the Purchased Assets and the facilities owned or used by
the Seller that relate to the Purchased Assets; provided that any such
investigation by the Buyer shall be conducted in such a manner as not to
interfere unreasonably with the normal operations of the Seller, and (ii) cause
its officers, agents or other appropriate officials to furnish the Buyer with
all internally-prepared financial statements of the Seller’s business with
respect to the Product Line promptly upon the preparation thereof and such other
financial and operating data (including accountants’ work papers) and other
information with respect to the Purchased Assets as the Buyer may from time to
time reasonably request.

 

5.2

Confidentiality.

(a)          Until the Closing Date, the Buyer shall protect, and shall use
Commercially Reasonable Efforts to cause its officers, directors, employees,
lenders, accountants, representatives, agents, consultants and advisors to
protect, the confidentiality of all proprietary and confidential information
furnished to the Buyer in connection with the transactions contemplated by this
Agreement, using the same care and procedures used to protect the Buyer’s own
proprietary and confidential information, and the Buyer shall not disclose, and
shall use Commercially Reasonable Efforts to cause its officers, directors,
employees, lenders, accountants, representatives, agents, consultants and
advisors not to disclose, such proprietary and confidential information to any
other Persons except as may be reasonably necessary in connection with the
transactions contemplated hereby or except to the extent (i) such information is
or becomes publicly available or obtainable from independent sources and not in
breach of the Buyer’s obligations hereunder, (ii) such information is required
to be disclosed by a Legal

 

14



 

--------------------------------------------------------------------------------

 

Requirement (including applicable securities laws and the rules and regulations
of any stock exchange or inter-dealer automated quotation system on which the
securities of the Buyer are traded), (iii) such information was known by the
Buyer prior to any disclosure to it by the Seller, or (iv) disclosure is
necessary for the Buyer to enforce any or all of its rights under this
Agreement. If the transactions contemplated by this Agreement are not
consummated, such information, including all analyses, compilations, studies or
other documents prepared by or on behalf of the Buyer based on such information,
shall be returned to the Seller or destroyed immediately upon the Seller’s
request.

(b)          From and after the date hereof, the Seller shall not disclose or
use, and the Seller shall use Commercially Reasonable Efforts to cause its
officers, directors, employees, lenders, accountants, representatives, agents
and advisors not to disclose or use, any of the Seller’s proprietary and
confidential information included in the Purchased Assets to any other Persons
except to the extent (i) permitted under Section 5.10, (ii) such information is
or becomes publicly available or obtainable from independent sources and not in
breach of the obligations of the Seller hereunder, (iii) such information is
required to be disclosed by law or by Governmental Authorities having
jurisdiction over the Seller (including applicable securities laws and the rules
and regulations of any stock exchange or inter-dealer automated quotation system
on which the securities of the Buyer are traded), or (iv) disclosure is
necessary for the Seller to enforce any or all of its rights under this
Agreement.

5.3          Operation of the Business of the Seller. Except as contemplated by
this Agreement, during the period from the date hereof to the Closing Date, the
Seller shall (a) use and operate the Purchased Assets only in the Ordinary
Course, (b) use Commercially Reasonable Efforts to preserve its relationships
with customers, suppliers and others with whom the Seller deals in connection
with the Product Line, to keep available the services of its officers and
employees related to such business and to maintain the Purchased Assets in
substantially the condition currently existing, (c) confer with the Buyer
concerning operational matters with respect to the Purchased Assets of a
material nature and (d) otherwise report periodically to the Buyer concerning
the business, operations and finances of the Seller related to the Purchased
Assets. Except as otherwise expressly permitted by this Agreement, between the
date hereof and the Closing Date, the Seller shall not take any affirmative
action or fail to take any reasonable action within its control, as a result of
which any of the changes or events listed in Section 3.5 is likely to occur.

 

5.4

Efforts to Satisfy Closing Conditions.

(a)          Between the date hereof and the Closing Date, the Seller shall
(i) use its Commercially Reasonable Efforts to cause the conditions in
Article VI to be satisfied on or before the day of Closing provided in
Section 2.6; and (ii)  not take any action or omit to take any action within its
reasonable control to the extent such action or omission might result in a
breach of any term or condition of this Agreement or in any representation or
warranty contained in this Agreement being inaccurate or incorrect as of the
Closing Date.

(b)          Between the date hereof and the Closing Date, the Buyer shall
(i) use its Commercially Reasonable Efforts to cause the conditions in
Article VI to be satisfied on or before the later of the day of Closing provided
in Section 2.6; and (ii)  not take any action or

 

15



 

--------------------------------------------------------------------------------

 

omit to take any action within its reasonable control to the extent such action
or omission might result in a breach of any term or condition of this Agreement
or in any representation or warranty contained in this Agreement being
inaccurate or incorrect as of the Closing Date.

 

5.5

Notification.

(a)          Seller. Prior to the Closing Date, the Seller shall promptly notify
the Buyer in writing if it becomes aware of any fact or condition that
(i) causes or constitutes a breach of any representation or warranty set forth
in Article III or (ii) would have caused or constituted a breach of any such
representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition. Should any such
fact or condition require any change in the Disclosure Schedule if the
Disclosure Schedule were dated the date of the occurrence or discovery of any
such fact or condition (including the addition of a new Section to the
Disclosure Schedule), the Seller shall promptly deliver to the Buyer a
supplement to the Disclosure Schedule specifying such change. During the same
period, the Seller shall promptly notify the Buyer of the occurrence of any
breach of any covenant of the Seller or of the occurrence of any event that may
make the satisfaction of the conditions set forth in Section 6.1 or 6.3
impossible or unlikely.

(b)          Buyer. Prior to the Closing Date, the Buyer shall promptly notify
the Seller in writing if the Buyer becomes aware of any fact or condition that
(i) causes or constitutes a breach of any representation or warranty set forth
in Article IV or (ii) would have caused or constituted a breach of any such
representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition. Should any such
fact or condition require any change in the Disclosure Schedule if the
Disclosure Schedule were dated the date of the occurrence or discovery of any
such fact or condition (including the addition of a new Section to the
Disclosure Schedule), the Buyer shall promptly deliver to the Seller a
supplement to the Disclosure Schedule specifying such change. During the same
period, the Buyer shall promptly notify the Seller of the occurrence of any
breach of any covenant of the Buyer or of the occurrence of any event that may
make the satisfaction of the conditions in Section 6.1 or 6.2 impossible or
unlikely.

5.6          Employees. The parties expressly agree that nothing in this
Agreement shall be construed as requiring the Buyer to assume any collective
bargaining agreement with respect to any employees of the Seller. In addition,
nothing in this Agreement, expressed or implied, shall (i) obligate the Buyer or
any Affiliate of the Buyer to employ any Person currently employed by the
Seller, to engage any independent contractor currently engaged by the Seller or
to assume any obligations relating to the employment of any Person as an
employee, independent contractor or otherwise; or (ii) confer upon any employee
or independent contractor of the Seller any right to employment or to continued
employment for any specified period, as an employee, independent contractor or
otherwise.

5.7          Exclusivity. In recognition of the time that shall be expended and
the expense that shall be incurred by the Buyer in connection with the
transactions contemplated hereby, until such time, if any, as this Agreement is
terminated pursuant to Article VIII, the Seller shall not, and shall cause its
officers, agents, employees and representatives not to, directly or indirectly,
(a) encourage, solicit, engage in negotiations or discussions with, or provide
information with

 

16



 

--------------------------------------------------------------------------------

 

respect to any inquiry or proposal (an “Acquisition Proposal”) relating to
(i) the possible direct or indirect acquisition of all or any portion of the
Product Line, whether through the acquisition of the capital stock or other
equity interest of the Seller or all or substantially all of the Purchased
Assets, or (ii) any business combination with the Seller in connection with the
Product Line or (b) discuss or disclose either this Agreement (except as may be
required by law, or is necessary in connection with the transactions
contemplated hereby, and except to the extent that such information becomes
public other than as result of a violation hereof), with any Person other than
the Buyer without the prior written approval of the Buyer. Additionally, the
Seller agrees to promptly notify the Buyer upon receipt of any Acquisition
Proposal from any Person.

5.8          Mattress Covers. To the extent that the Buyer sells to its
customers any mattress covers included in the Purchased Inventories for more
than $5.00 per cover, then until all such mattress covers have been sold the
Buyer will pay fifty percent (50%) of such excess to the Seller on a monthly
basis (each such payment, if any, being due on the last day of each month,
beginning February 2007).

5.9          Securities Matters. The Seller agrees not to transfer, assign or
sell any shares of Buyer’s Stock received in connection with this Agreement in
violation of the federal and any applicable state securities laws, including
without limitation the limitations imposed by the Securities Act or the Exchange
Act or the regulations promulgated thereunder.

5.10       Noncompetition. The Seller hereby agrees that, in consideration of
the purchase by the Buyer of the Purchased Assets, for a period of four years
from the Closing Date (the “Noncompete Period”), the Seller will not produce
and/or source (such producing or sourcing being collectively referred to herein
as “Producing”; provided that Producing shall not include the commission dyeing
and finishing of mattress ticking by Jiaxing Burlington Textiles, an indirect
subsidiary of the Seller located in China, but would include the design, sale or
marketing of Ticking Products (as defined below)) mattress ticking products,
including but not limited to woven and knitted ticking and mattress covers
(collectively, “Ticking Products”) anywhere in the world, except in China and
only for consumption in China. For purposes of this provision, “consumption in
China” means that the end use of a Ticking Product is in China, and that neither
the Ticking Product nor the mattress on which it is used will be sold or shipped
outside of China. Accordingly, the Seller agrees that, during the Noncompete
Period, the Seller shall not, directly or indirectly (either by itself or
through any Affiliates, officers, directors or employees) Produce (or
participate in the Producing of) any Ticking Products in any country in the
world other than in China, or own or otherwise hold any interest in any entity
or venture that Produces Ticking Products in any country in the world other than
in China, and furthermore during such period Seller shall not, directly or
indirectly, assist or cooperate or work with any other supplier or manufacturer
of Ticking Products (other than the Buyer), in any manner, with respect to
transitioning the Product Line to such other supplier or manufacturer, or with
respect to selling Ticking Products to any customers or former customers of the
Product Line.

 

17



 

--------------------------------------------------------------------------------

 

ARTICLE VI

CLOSING CONDITIONS

6.1          Mutual Conditions. The respective obligations of each party to
consummate the transactions required to be taken by it at the Closing shall be
subject to the fulfillment of the following conditions:

(a)          No party to this Agreement shall be subject on the Closing Date to
any Order of a court of competent jurisdiction that enjoins or prohibits the
consummation of the transactions contemplated by this Agreement, nor shall there
be any Proceeding pending or threatened by any Person other than a party to this
Agreement that involves any challenge to, or seeks damages or other relief in
connection with, any of the transactions contemplated hereby, or that may have
the effect of preventing, delaying, making illegal, or otherwise interfering
with any of the transactions contemplated hereby.

(b)          No Legal Requirement shall have been adopted or promulgated as of
the Closing Date having the effect of making the transactions contemplated
herein illegal or otherwise prohibiting consummation of, or making void or
voidable, the transactions contemplated herein.

6.2          Buyer’s Conditions. The obligation of the Buyer to consummate the
transactions required to be taken by it at the Closing shall be further subject
to the fulfillment of the following conditions, any one or more of which may be
waived by the Buyer (in whole or in part):

(a)          All representations and warranties (individually and collectively)
of the Seller in this Agreement and all other documents and certificates
required to be delivered hereby shall be, if specifically qualified by
materiality, true and correct in all respects and, if not so qualified, shall be
true and correct in all material respects, in each case on the date hereof and
as of the Closing Date as if made on the Closing Date, but without giving effect
to any supplement to the Disclosure Schedule. The Seller shall have performed
and complied with all covenants, agreements and conditions (individually and
collectively) contained in this Agreement required to be performed and complied
with by it at or prior to the Closing Date.

(b)          The Seller shall have delivered each document required to be
delivered pursuant to Section 2.7(a).

(c)          The Seller shall have delivered to the Buyer Uniform Commercial
Code, tax and judgment lien search results, prepared by a nationally recognized
search provider, from the Seller’s jurisdiction of incorporation and each
jurisdiction in which any of the Purchased Assets are located, and dated as of a
date not more than 30 Business Days prior to the Closing Date.

(d)          The Buyer shall have received evidence satisfactory to it that
prior to or substantially concurrent with the consummation of the transactions
contemplated by this Agreement all of the Liens (other than the Permitted Liens)
to which any of the Purchased Assets may be subject shall be released and any
related filings terminated of record.

(e)          Since the date of this Agreement, there must not have been
commenced or threatened against the Buyer, or against any Person affiliated with
the Buyer, any Proceeding

 

18



 

--------------------------------------------------------------------------------

 

(a) involving any challenge to, or seeking damages or other relief in connection
with, any of the transactions contemplated hereby or (b) that may have the
effect of preventing or making illegal any of the transactions contemplated
hereby.

6.3          Seller’s Conditions. The obligations of the Seller to consummate
the transactions required to be taken by them at the Closing shall be further
subject to the fulfillment of the following conditions, any one or more of which
may be waived by the Seller:

(a)          All representations and warranties (individually and collectively)
of the Buyer in this Agreement and all other documents and certificates required
to be delivered hereby shall be, if specifically qualified by materiality, true
and correct in all respects and, if not so qualified, shall be true and correct
in all material respects, in each case on the date hereof and as of the Closing
Date as if made on the Closing Date, but without giving effect to any supplement
to the Disclosure Schedule. The Buyer shall have performed and complied in all
material respects with all covenants, agreements and conditions (individually
and collectively) contained in this Agreement required to be performed and
complied with by it at or prior to the Closing Date.

(b)          The Buyer shall have delivered each document required to be
delivered and shall have made such payments required pursuant to
Sections 2.7(b).

ARTICLE VII

INDEMNIFICATION

7.1          Survival; Knowledge. All representations, warranties, covenants and
agreements made by the Seller and the Buyer in this Agreement, the Disclosure
Schedule and the documents to be executed in connection with this Agreement,
shall survive the Closing. No representation or warranty shall be deemed to be
waived or otherwise diminished as a result of any due diligence investigation by
the party to whom the representation or warranty was made, as a result of any
actual or constructive knowledge by such party with respect to any facts,
circumstances or claims or that any representation or warranty is false, in each
case, whether before or after the execution and delivery of this Agreement or at
the time of Closing. A party’s consummation of the transactions contemplated
hereby after waiving any of the conditions to its obligation to close (including
the condition that the other party’s representations and warranties be true in
all material respects) shall not limit or otherwise affect its rights to recover
under this Article VII.

7.2          Seller’s Agreement to Indemnify. Subject to the limitations set
forth in this Article VII, the Seller shall indemnify and hold harmless the
Buyer and its Affiliates (and the officers, directors, managers, equity holders,
employees and agents of each of them) for, and shall pay to such Persons and
reimburse such Persons for, any and all Damages arising, directly or indirectly,
from or in connection with:

(a)          any breach or alleged breach of any representation or warranty of
the Seller contained in this Agreement, the Disclosure Schedule, any supplement
to the Disclosure Schedule or in any certificate or document delivered pursuant
to this Agreement; provided, that for these purposes, each qualification and
exception regarding materiality or Material Adverse

 

19



 

--------------------------------------------------------------------------------

 

Effect in Article III shall be disregarded and given no effect, so that Damages
are determined without regard to such qualifications and exceptions;

(b)          any inaccuracy or alleged inaccuracy in any representation or
warranty of the Seller contained in this Agreement as of the Closing Date,
without giving any effect to any supplement to the Disclosure Schedules
delivered pursuant to Section 5.5(a), other than any disclosure in any such
supplement that causes the condition in Section 6.2(a) not to be satisfied;
provided, that for these purposes, each qualification and exception regarding
materiality or Material Adverse Effect in Article III shall be disregarded and
given no effect, so that Damages are determined without regard to such
qualifications and exceptions;

(c)          any breach or alleged breach of any covenant or agreement of the
Seller contained in this Agreement or in any agreement or instrument executed
and delivered pursuant to this Agreement;

(d)          any liability or obligation of the Seller or any liability or
obligation associated with the Product Line and arising prior to the Effective
Time (including without limitation any of the liabilities described in
Section 2.3 as not being assigned by the Buyer hereunder and also including any
liability that becomes, or is alleged to have become, a liability of the Buyer
under any applicable bulk sales law, under any doctrine of de facto merger or
successor liability, or otherwise by operation of law); and

(e)          any product manufactured, sold or shipped by, or any services
provided by, the Seller prior to the Closing Date.

7.3          Buyer’s Agreement to Indemnify. Subject to the limitations set
forth in this Article VII, the Buyer shall indemnify and hold harmless the
Seller, and the Affiliates of the Seller for, and shall pay to such Persons and
reimburse such Persons for, any and all Damages arising, directly or indirectly,
from or in connection with:

(a)          any breach or alleged breach of any representation or warranty of
the Buyer contained in this Agreement or in any certificate or document
delivered pursuant to this Agreement;

(b)          any inaccuracy or alleged inaccuracy in any representation or
warranty of the Buyer contained in this Agreement as of the Closing Date,
without giving any effect to any supplement to the Disclosure Schedules
delivered pursuant to Section 5.5(b), other than any disclosure in a supplement
to the Disclosure Schedules that causes the condition in Section 6.3(a) not to
be satisfied; and

(c)          any breach or alleged breach of any covenant or agreement of the
Buyer contained in this Agreement or in any agreement or instrument executed and
delivered pursuant to this Agreement.

7.4          Limitations on Seller’s Indemnity. If the Closing occurs,
notwithstanding anything set forth in this Article VII to the contrary:

 

20



 

--------------------------------------------------------------------------------

 

(a)          The Seller shall have no liability under Section 7.2(a) or 7.2(b)
unless and until the aggregate amount of the Damages under such subsections
exceeds $50,000, and then the Seller shall be liable only to the extent of the
amount of such excess; provided, that the foregoing limitation shall not apply
to any breach or alleged breach of any representation or warranty set forth in
Sections 3.2, 3.9, 3.10, , 3.15 or 3.17.

(b)          The Seller shall have liability under Section 7.2(a) or (b) only up
to a maximum aggregate amount of the Damages under such subsections of
$2,000,000; provided, that the foregoing limitation shall not apply to any
breach or alleged breach of any representation or warranty set forth in Sections
3.2, 3.9, 3.10, , 3.15 or 3.17.

(c)          No indemnification shall be required by the Seller under
Section 7.2(a) or (b) unless the Seller shall have received notice of a claim
specifying the factual basis of that claim in reasonable detail to the extent
then known by the Buyer on or before the date two years after the Closing Date;
provided, however, that the foregoing limitation shall not apply to any breach
or alleged breach of any representation or warranty set forth in Sections 3.2,
3.9, 3.10, , 3.15 or 3.17.

7.5          Limitations on Buyer’s Indemnity. If the Closing occurs,
notwithstanding anything set forth in this Article VII to the contrary:

(a)          The Buyer shall have liability under Section 7.3(a) or (b) only up
to a maximum aggregate amount of Damages under such subsections of $2,000,000.

(b)          No indemnification shall be required by the Buyer under
Section 7.3(a) or (b) unless the Buyer shall have received notice of a claim
specifying the factual basis of that claim in reasonable detail to the extent
then known by the Seller on or before the date two years after the Closing Date;
provided that the foregoing limitation shall not apply to any breach or alleged
breach of any representation or warranty set forth in Section 4.2 or 4.5.

 

7.6

Procedure for Indemnification – Third-Party Claims.

(a)          If any Person shall claim indemnification hereunder arising from
any claim or demand of a third party, the party seeking indemnification (the
“Indemnified Party”) shall notify the party from whom indemnification is sought
(the “Indemnifying Party”) in writing of the basis for such claim or demand
setting forth the nature of the claim or demand in reasonable detail. The
failure of the Indemnified Party to so notify the Indemnifying Party shall not
relieve the Indemnifying Party of any indemnification obligation hereunder
except to the extent the Indemnifying Party demonstrates that the defense of
such claim or demand is materially prejudiced by the failure to give such
notice.

(b)          If any Proceeding is brought by a third party against an
Indemnified Party and the Indemnified Party gives notice to the Indemnifying
Party pursuant to Section 7.6(a), the Indemnifying Party shall, unless the claim
involves Taxes, be entitled to participate in such Proceeding and, to the extent
that it wishes, to assume the defense of such Proceeding, if (i) the
Indemnifying Party provides written notice to the Indemnified Party that the
Indemnifying Party intends to undertake such defense, and by such notice it
shall be conclusively established that the Indemnifying Party shall indemnify
the Indemnified Party against all claims for indemnification

 

21



 

--------------------------------------------------------------------------------

 

resulting from or relating to such third-party claim as provided in this
Article VII, (ii) the Indemnifying Party provides to the Indemnified Party
evidence acceptable to the Indemnified Party that the Indemnifying Party shall
have the financial resources to defend against the third-party claim and to
fulfill its indemnification obligations hereunder, (iii) the Indemnifying Party
conducts the defense of the third-party claim actively and diligently with
counsel reasonably satisfactory to the Indemnified Party and (iv) if the
Indemnifying Party is a party to the Proceeding, the Indemnifying Party has not
determined in good faith that joint representation would be inappropriate. The
Indemnified Party shall, in its sole discretion, have the right to employ
separate counsel (who may be selected by the Indemnified Party in its sole
discretion) in any such action and to participate in the defense thereof, and
the fees and expenses of such counsel shall be paid by such Indemnified Party.
The Indemnified Party shall fully cooperate with the Indemnifying Party and its
counsel in the defense or compromise of such claim or demand, provided that all
reasonable out-of-pocket expenses incurred by the Indemnified Party shall be
paid by the Indemnifying Party (except as set forth in the preceding sentence).
If the Indemnifying Party assumes the defense of a Proceeding, (A) no compromise
or settlement of the claims with respect thereto may be effected by the
Indemnifying Party without the Indemnified Party’s consent unless (I) there is
no finding or admission of any violation of law or any violation of the rights
of any Person and no effect on any other claims that may be made against the
Indemnified Party and (II) the sole relief provided is monetary damages that are
paid in full by the Indemnifying Party and (B) the Indemnified Party shall have
no liability with respect to any compromise or settlement of such claims
effected without its consent.

(c)          If (i) notice is given to the Indemnifying Party of the
commencement of any Proceeding and the Indemnifying Party does not, within ten
days after the Indemnified Party’s notice is given, give notice to the
Indemnified Party of its election to assume the defense of such Proceeding, or
(ii) an Indemnified Party determines in good faith that there is a reasonable
probability that a Proceeding may adversely affect it other than as a result of
monetary damages for which it would be entitled to indemnification from the
Indemnifying Party under this Agreement, the Indemnified Party shall (upon
notice to the Indemnifying Party) have the right to undertake the defense,
compromise or settlement of such claim; provided that the Indemnifying Party
shall reimburse the Indemnified Party promptly and periodically for the costs of
defending against the third-party claim (including reasonable attorneys’ fees
and expenses) and the Indemnifying Party shall remain responsible for any
indemnifiable amounts arising from or related to such third-party claim to the
fullest extent provided in this Article VII. The Indemnifying Party may elect to
participate in such Proceedings, negotiations or defense at any time at its own
expense.

(d)          The Seller hereby consents to the non-exclusive jurisdiction of any
court in which a Proceeding is brought against any Indemnified Party for
purposes of any claim that an Indemnified Party may have under this Agreement
with respect to such Proceeding or the matters alleged therein, and agree that
process may be served on the Seller with respect to such a claim anywhere in the
world.

(e)          With respect to any third-party claim subject to indemnification
under this Article VII, (i) both the Indemnified Party and the Indemnifying
Party, as the case may be, shall keep the other Person fully informed of the
status of such third-party claim and any related Proceedings at all stages
thereof if such Person is not represented by its own counsel, and (ii) the

 

22



 

--------------------------------------------------------------------------------

 

parties agree to render (each at its own expense) to each other such assistance
as they may reasonably require of each other and to cooperate in good faith with
each other in order to ensure the proper and adequate defense of any third-party
claim.

(f)           With respect to any third-party claim subject to indemnification
under this Article VII, the parties agree to cooperate in such a manner as to
preserve in full (to the extent possible) the confidentiality of all
confidential information and the attorney-client and work-product privileges. In
connection therewith, each party agrees that: (i) it will use Commercially
Reasonable Efforts, in respect of any third-party claim in which it has assumed
or participated in the defense, to avoid production of confidential information
(consistent with applicable Legal Requirements), and (ii) all communications
between any party hereto and counsel responsible for or participating in the
defense of any third-party claim shall, to the extent possible, be made so as to
preserve any applicable attorney-client or work-product privilege.

7.7          Alleged Breaches. For the purposes of this Article VII, an
“alleged” breach, inaccuracy or violation of a representation, warranty or
covenant shall exist only if there is a claim by a third-party against an
Indemnified Party alleging facts that, if true, would constitute a breach,
violation or inaccuracy of such representation or warranty or covenant.

 

7.8

Indemnification Procedure – Direct Claims.

(a)          If an Indemnified Party shall claim indemnification hereunder for
any claim other than a third-party claim, the Indemnified Party shall notify the
Indemnifying Party in writing of the basis for such claim setting forth the
nature and amount of the damages resulting from such claim. The Indemnifying
Party shall give written notice of any disagreement with such claim within 15
days following receipt of the Indemnified Party’s notice of the claim,
specifying in reasonable detail the nature and extent of such disagreement. If
the Indemnifying Party and the Indemnified Party are unable to resolve any
disagreement within 30 days following receipt by the Indemnified Party of the
notice referred to in the preceding sentence (or such later time as is agreed by
the Buyer and the Seller), the disagreement shall be submitted for resolution to
an independent Person (the “Arbitrator”) mutually agreed by the Indemnifying
Party and the Indemnified Party. If the Indemnifying Party and the Indemnified
Party cannot agree on a single Arbitrator, then the disagreement shall be
submitted to a panel of three Arbitrators, one selected by the indemnifying
party, one by the indemnified party and one by the two Arbitrators so
selected/an Arbitrator selected in accordance with the Rules of the American
Arbitration Association.

(b)          Any such arbitration shall be conducted in accordance with the
Rules of the American Arbitration Association and shall be held in Charlotte,
North Carolina or such other location to which the parties to such dispute
mutually agree. The determination by the Arbitrator(s) shall be made within 30
days of the submission of the dispute, shall be in accordance with this
Agreement, shall be set forth in a written statement delivered to the
Indemnifying Party and the Indemnified Party and shall be final, binding and
conclusive. Judgment upon the decision rendered by the Arbitrator(s) may be
entered in any court having jurisdiction thereof and may include the award of
attorneys’ fees and other costs to the extent provided by this Article. The
Person who is prevailed against in the resolution of such disagreement shall pay
the fees and expenses of the Arbitrator(s); if one Person does not prevail

 

23



 

--------------------------------------------------------------------------------

 

on all issues, the fees and expenses shall be apportioned in such manner as the
Arbitrator(s) shall determine. Any amount owing by any Person as a result of
this Section 7.8 shall be paid within 10 Business Days after final determination
of such amount.

(c)          The parties agree that (i) the provisions of this Section 7.8 shall
not apply to any preliminary or temporary equitable relief sought with respect
to breaches of the obligations set forth in Sections 5.2 and 9.5, and (ii) the
Arbitrator shall have no power to grant such preliminary or temporary relief
with respect to breaches of such obligations. In addition, the parties agree
that the provisions of this Section 7.8 shall not apply to the provisions of
Section 2.5(b).

7.9          Interest. Interest shall accrue on the unpaid amount of all
indemnification obligations hereunder at the Prime Rate, such interest to be
calculated based on the actual number of days elapsed from the date each
indemnification obligation becomes due and owing until paid in full and shall be
based on a 365-day year.

7.10       Return of Buyer’s Stock. In the event that the Buyer or an Affiliate
(a “Buyer Indemnified Party”) is entitled to indemnification under this
Article VII, Damages payable by the Seller as an Indemnifying Party with respect
thereto shall be satisfied by the Buyer Indemnified Party’s call and acquisition
(at no additional cost to the Buyer Indemnified Party), and the Seller’s
transfer to the Buyer Indemnified Party, of that number of shares of Buyer’s
Stock having a value (based on an assumed value of $6.60 per share, as adjusted
for any stock dividends, stock splits or other changes in the Buyer’s capital
stock since December 31, 2006 having a dilutive effect on the Buyer’s Stock
being issued to the Seller) equal to the amount of Damages payable by the Seller
hereunder, to the extent hat the Seller owns any such shares of Buyer’s Stock on
the date that the right to payment is established. The foregoing shall not be
deemed to be exclusive remedy of any Buyer Indemnified Party and furthermore
will in no way limit or impair the rights of any Buyer Indemnified Party (or in
any way limit the liability of the Seller as an Indemnifying Party) in
connection with the rights of any Buyer Indemnified Party, subject to the
limitations on the Seller’s indemnification obligations as set forth in
Section 7.4, to bring any claim, demand, suit or cause of action otherwise
available to the Buyer Indemnified Party hereunder..

7.11       Remedies Not Exclusive. The remedies provided in this Article VII are
not exclusive of and do not limit any other remedies that may be available to
any party, but the limitations provided in Sections 7.4 and 7.5 shall apply to
any claims based on breaches of representations and warranties.

ARTICLE VIII

TERMINATION

 

8.1

Termination. This Agreement may be terminated at any time prior to the Closing:

 

(a)

by mutual written consent of the Seller and the Buyer;

 

 

24



 

--------------------------------------------------------------------------------

 

(b)          by the Seller, if all the conditions in Article VI shall not have
been fulfilled as of February 15, 2007 or shall have become incapable of
fulfillment (other than through the failure of the Seller to comply fully with
any of its obligations under this Agreement) and such conditions shall not have
been waived by the Seller;

(c)          by the Buyer, if all of the conditions set forth in Article VI
shall not have been fulfilled as of February 15, 2007 or shall have become
incapable of fulfillment (other than through the failure of the Buyer to comply
fully with its obligations under this Agreement) and such conditions shall not
have been waived by the Buyer;

(d)          by the Seller, if the Buyer materially breaches any provision of
this Agreement and such breach remains uncured for a period of 10 days after the
Buyer receives written notice of such breach; or

(e)          by the Buyer, if the Seller materially breaches any provision of
this Agreement and such breach remains uncured for a period of 10 days after the
Seller receives notice of such breach.

8.2          Procedure and Effect of Termination. In the event of a termination
of this Agreement by any party pursuant to Section 8.1:

(a)          The terminating party shall give prompt written notice thereof to
the other party, and the transactions contemplated hereby shall be abandoned,
without further action by either of the parties hereto.

(b)          All further obligations of the parties shall terminate, except that
the obligations in Section 5.2, Article VII, Section 9.1 and Section 9.5 hereof
shall survive. Notwithstanding anything in this Agreement to the contrary, each
of the parties to this Agreement shall be entitled to any remedy to which such
party may be entitled at law or in equity for the violation or breach by any
other party of any agreement, covenant, representation or warranty contained in
this Agreement, including pursuing claims under Article VII, and if any party
shall bring an action to enforce this Agreement, the prevailing or successful
party shall be entitled to recover its reasonable attorneys’ fees and other
costs incurred in such action.

(c)          All filings, applications and other submissions relating to the
transactions contemplated herein shall, to the extent practicable, be withdrawn
from the agency or other Person to which made.

ARTICLE IX

GENERAL PROVISIONS

9.1          Expenses. Whether or not the transactions contemplated hereby are
consummated, except as otherwise provided herein, the Buyer shall pay all costs
and expenses incurred by the Buyer in connection with this Agreement and the
transactions contemplated hereby, and the Seller shall pay all costs and
expenses incurred by the Seller in connection with this Agreement and the
transactions contemplated hereby, including in each case all fees and expenses
of investment bankers, finders, brokers, agents, representatives, consultants,
counsel and

 

25



 

--------------------------------------------------------------------------------

 

accountants. If this Agreement is terminated, the obligation of each party to
pay its own expenses will be subject to any right arising from a breach of the
Agreement by another party.

9.2          Amendment and Modification. This Agreement may be amended, modified
or supplemented only by an agreement in writing signed by the party against whom
such amendment, modification or supplement is sought to be enforced. Any such
writing must refer specifically to this Agreement.

9.3          Waiver of Compliance; Consents. The rights and remedies of the
parties are cumulative and not alternative and may be exercised concurrently or
separately. No failure or delay by any party in exercising any right, power, or
privilege under this Agreement shall operate as a waiver of such right, power,
or privilege, and no single or partial exercise of any such right, power, or
privilege shall preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (i) no claim or right arising out of
this Agreement can be discharged by one party, in whole or in part, by a waiver
or renunciation of the claim or right unless in writing signed by the other
party; (ii) no waiver that may be given by a party shall be applicable except in
the specific instance for which it is given; and (iii) no notice to or demand on
one party shall be deemed to be a waiver of any obligation of such party or of
the right of the party giving such notice or demand to take further action
without notice or demand as provided in this Agreement. Any consent required or
permitted by this Agreement is binding only if in writing.

9.4          Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be (i) delivered by hand, (ii) sent by
facsimile transmission, or (iii) sent certified mail or by a nationally
recognized overnight delivery service, charges prepaid, to the address set forth
below (or such other address for a party as shall be specified by like notice):

 

(a)

If to the Seller, to:

International Textile Group, Inc.

804 Green Valley Road

Suite 300

Greensboro, North Carolina 27408

Attn: Gary L. Smith

Facsimile: (336) 379-6972

Copy to: Neil Koonce, Esq.

Facsimile: (336) 379-6972

 

 

(b)

If to the Buyer, to:

Culp, Inc.

1823 Eastchester Drive

High Point, North Carolina 27265

Attn: Franklin N. Saxon

Facsimile: (336) 887-7089

 

26



 

--------------------------------------------------------------------------------

 

Copies to:

Robinson, Bradshaw & Hinson, P.A.

101 North Tryon Street, Suite 1900

Charlotte, North Carolina 28246

Attn: Henry H. Ralston

Facsimile: (704) 378-4000

Each such notice or other communication shall be deemed to have been duly given
and to be effective (x) if delivered by hand, immediately upon delivery if
delivered on a Business Day during normal business hours and, if otherwise, on
the next Business Day; (y) if sent by facsimile transmission, immediately upon
confirmation that such transmission has been successfully transmitted on a
Business Day before or during normal business hours and, if otherwise, on the
Business Day following such confirmation, or (z) if sent by a nationally
recognized overnight delivery service, on the day of delivery by such service
or, if not a Business Day, on the first Business Day after delivery. Notices and
other communications sent via facsimile must be followed by notice delivered by
hand or by overnight delivery service as set forth herein within five Business
Days.

9.5          Publicity. No party hereto shall make any public announcement or
similar publicity of the transactions contemplated by this Agreement prior to
the Closing without first obtaining the prior written consent of the Seller and
the Buyer; provided that nothing contained herein shall prohibit any party from
making any public announcement if such party determines in good faith, on the
advice of legal counsel, that such public disclosure is required by a Legal
Requirement so long as such party consults with the Seller and the Buyer prior
to making such disclosure. For a period of 30 days following the Closing Date,
from and after the Closing, any public announcement or similar publicity with
respect to this Agreement or the transactions contemplated hereby will be issued
at such a time and in such a manner as the Buyer and the Seller agree.
Thereafter, any public announcement or similar publicity with respect to this
Agreement or the transactions contemplated hereby will be issued at such a time
and in such a manner as the Buyer determines. The Buyer and the Seller shall
consult with each other concerning the means by which the Seller’s employees,
customers and suppliers in connection with the Product Line will be informed of
the transactions contemplated hereby and the Buyer shall have the right to be
present at any such communication.

9.6          Assignment; No Third-Party Rights. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, but neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any party hereto without the prior written consent of the other
party. Except as set forth in Section 7.2, this Agreement and its provisions are
for the sole benefit of the parties to this Agreement and their successors and
permitted assigns and shall not give any other Person any legal or equitable
right, remedy or claim.

9.7          Governing Law. The execution, interpretation and performance of
this Agreement, and any disputes with respect to the transactions contemplated
by this Agreement, including any fraud claims, shall be governed by the internal
laws and judicial decisions of the State of North Carolina, without regard to
principles of conflicts of laws.

 

27



 

--------------------------------------------------------------------------------

 

9.8          Jurisdiction; Service of Process. If any party commences a lawsuit
or other proceeding relating to or arising from this Agreement, the parties
hereto agree that the United States District Court for the Middle District of
North Carolina shall have sole and exclusive jurisdiction over any such
proceeding. If such court lacks federal subject matter jurisdiction, the parties
agree that the courts of the State of North Carolina in the County of Guilford
shall have sole and exclusive jurisdiction. Any of these courts shall be proper
venue for any such lawsuit or judicial proceeding and the parties hereto waive
any objection to such venue. The parties hereto consent to and agree to submit
to the jurisdiction of any of the courts specified herein and agree to accept
service of process to vest personal jurisdiction over them in any of these
courts. Process in any action or proceeding referred to in the preceding
sentence may be served on any party anywhere in the world.

9.9          Further Assurances; Records. Each Party shall cooperate and take
such actions, and execute all such further instruments and documents, at or
subsequent to the Closing, as another party or other parties may reasonably
request in order to convey title to the Purchased Assets to Buyer and otherwise
to effect the terms and purposes of this Agreement. Each party shall provide the
other party or parties with access to all relevant documents and other
information pertaining to the Purchased Assets that are needed by such other
party or parties for the purposes of preparing Tax Returns or responding to an
audit by any Governmental Authority or for any other reasonable purpose.

9.10       Severability. If any provision contained in this Agreement shall for
any reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein, unless the
invalidity of any such provision substantially deprives either party of the
practical benefits intended to be conferred by this Agreement. Notwithstanding
the foregoing, any provision of this Agreement held invalid, illegal or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable, and the determination that any
provision of this Agreement is invalid, illegal or unenforceable as applied to
particular circumstances shall not affect the application of such provision to
circumstances other than those as to which it is held invalid, illegal or
unenforceable.

9.11       Construction. Each party acknowledges that such party and its
attorneys have been given an equal opportunity to negotiate the terms and
conditions of this Agreement and that any rule of construction to the effect
that ambiguities are to be resolved against the drafting party or any similar
rule operating against the drafter of an agreement shall not be applicable to
the construction or interpretation of this Agreement.

9.12       Disclosure Schedule. Each representation, warranty and covenant set
forth herein shall have independent significance. Any disclosures in any part of
the Disclosure Schedule apply only to the Section of this Agreement to which
they expressly relate and not to any other representation, warranty or covenant.
In the event of any inconsistency between the statements in the body of this
Agreement and those in of the Disclosure Schedule (other than an exception
expressly set forth as such in of the Disclosure Schedule with respect to a
specifically identified representation or warranty), the statements in the body
of this Agreement will control.

 

28



 

--------------------------------------------------------------------------------

 

9.13       Time of Essence. With regard to all dates and time periods set forth
or referred to in this Agreement, time is of the essence.

9.14       Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed on signature pages exchanged by facsimile, in which event each party
shall promptly deliver to the others such number of original executed copies as
the others may reasonably request.

9.15       Specific Performance. The Buyer and the Seller acknowledge and agree
that the recovery of damages by any party hereto may not be an adequate means to
redress a breach of this agreement, and accordingly, the parties specifically
agree that each party shall have the right of injunctive relief or specific
performance hereof. Nothing contained in this paragraph, however, shall prohibit
any party hereto from pursuing any remedies in addition to injunctive relief or
specific performance, including recovery of damages.

9.16       Entire Agreement. This Agreement, including the Appendices, the
Exhibits and the Disclosure Schedule, constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof. The
Appendices, Exhibits and the Disclosure Schedule hereto are an integral part of
this Agreement and are incorporated by reference herein. This Agreement
supersedes all prior agreements, understandings, promises, representations and
statements between the parties and their representatives with respect to the
transactions contemplated by this Agreement, including the letter of intent
dated December 22, 2006.

 

[the remainder of this page left blank intentionally]

 

29



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CULP, INC.

 

 

By:

CULP, INC.                 

 

Name:

Franklin N. Saxon           

 

Title:

President              

 

 

 

INTERNATIONAL TEXTILE GROUP, INC.

 

 

By:

INTERNATIONAL TEXTTILE GROUP, INC.

 

Name:

Gary L. Smith                      

 

Title:

EVP & CFO         

 

 

 

 

30



 

--------------------------------------------------------------------------------

 

APPENDIX 1

 

“Acquisition Proposal” has the meaning set forth in Section 5.7.

“Affiliate” means with respect to any Person, each of the Persons that directly
or indirectly, through one or more intermediaries, owns or controls, is
controlled by or is under common control with, such Person. For the purpose of
this Agreement, “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of management and policies, whether
through the ownership of voting securities, by contract or otherwise.

“Agreement” means this agreement, as it may hereafter be amended in accordance
with its terms.

“Arbitrator” has the meaning set forth in Section 7.8(a).

“Base Purchase Price” has the meaning set forth in Section 2.4.

“Bill of Sale” has the meaning set forth in Section 2.7(a).

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina are generally closed for business.

“Buyer” has the meaning set forth in the introductory paragraph of this
Agreement.

“Buyer Documents” has the meaning set forth in Section 4.2.

“Buyer Indemnified Party” has the meaning set forth in Section 7.10.

“Buyer’s Stock” has the meaning set forth in Section 2.5(a)(ii).

“Cash Payment” has the meaning set forth in Section 2.5(a)(i).

“Closing” has the meaning set forth in Section 2.6.

“Closing Date” means the date and time as of which the Closing actually takes
place.

“Closing Date Inventory” means the value of the Seller’s Inventories relating to
the Product Line on hand as of the Effective Time, as calculated pursuant to
Section 2.5(b).

“Commercially Reasonable Efforts” means the efforts that a prudent business
Person would use in similar circumstances to achieve a desired result in a
reasonably efficient and cost-effective manner and as expeditiously as possible;
provided that an obligation to use the Commercially Reasonable Efforts under
this Agreement does not require the Person subject to that obligation to take
actions that would result in a materially adverse change in the benefits to such
Person of this Agreement or the transactions contemplated hereby.

“Copyright” means the legal right provided by the Copyright Act of 1976, as
amended, to the expression contained in any work of authorship fixed in any
tangible medium of expression together with any similar rights arising in any
other country as a result of statute or treaty, and

 



A-1

 

--------------------------------------------------------------------------------

 

any right that may exist to obtain a registration with respect thereto from any
Governmental Authority and any rights arising under any such application.

“Damages” means damages loss, liability, claim, damage, expense (including cost
of investigation and reasonable attorneys’ fees) and diminution of value,
whether or not involving a third-party claim.

“Disclosure Schedule” means the Disclosure Schedule delivered to the Buyer by
the Seller concurrently with the execution of this Agreement.

“Excluded Assets” has the meaning set forth in Section 2.2.

“Effective Time” has the meaning set forth in Section 2.6.

“Exchange Act” means the Securities Exchange act of 1934, as amended.

“Finished Goods Inventories” means all of the Seller’s Inventories of finished
goods related to the Product Line.

“GAAP” means generally accepted accounting principles as recognized by the
American Institute of Certified Public Accountants, applied on a consistent
basis.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any municipal, local, city or county government,
any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any corporation or
other entity owned or controlled, through capital stock or otherwise by any of
the foregoing.

“Governmental Authorization” means any approval, consent, license, permit,
waiver or other authorization issued, granted, given or otherwise made available
by or under the authority of any Governmental Authority or pursuant to any Legal
Requirement.

“Indemnified Party” has the meaning set forth in Section 7.6(a).

“Indemnifying Party” has the meaning set forth in Section 7.6(a).

“Intellectual Property Assignments” has the meaning set forth in Section 2.7(a).

“In-Transit Inventories” has the meaning set forth in Section 2.2(a).

“Inventories” means, collectively, the Seller’s Finished Goods Inventories and
the Seller’s raw materials and work-in-process for use in connection with the
Product Line.

“Know-How” means ideas, designs, inventions, discoveries, concepts, compilations
of information, methods, techniques, procedures and processes, whether
confidential or not, whether patentable or not and whether reduced to practice
or not.

“Legal Requirement” means any statute, law, treaty, rule, regulation, Order,
decree, writ, injunction or determination of any arbitrator or court or
Governmental Authority and, with

 

A-2



 

--------------------------------------------------------------------------------

 

respect to any Person, includes all such Legal Requirements applicable or
binding upon such Person, its business or the ownership or use of any of its
assets.

“Liens” means any mortgages, claims, liens, security interests, pledges,
escrows, charges, options or other restrictions or encumbrances of any kind or
character whatsoever.

“Mark” means any word, name, symbol or device used by a Person to identify its
goods or services, whether or not registered, all goodwill associated therewith,
and any right that may exist to obtain a registration with respect thereto from
any Governmental Authority and any rights arising under any such application. As
used in this Agreement, the term “Mark” includes trademarks and service marks.

“Material Adverse Effect” means a material adverse change in the assets,
business, properties, or prospects of the Product Line, or a material adverse
effect on the ability of the Seller to consummate the transactions contemplated
by this Agreement.

“Materials Credit” has the meaning set forth in Section 2.4.

“Open Purchase Order Obligations” has the meaning set forth in Section 2.3.

“Order” means any award, decision, injunction, judgment, order, ruling, subpoena
or verdict entered, issued, made or rendered by any court, administrative
agency, other Governmental Authority or by any arbitrator.

“Ordinary Course” means an action taken by a Person only if:

(a)          such action is consistent with the past practices of such Person
and is taken in the ordinary course of the normal day-to-day operations of such
Person;

(b)          such action is not required to be authorized by the board of
directors of such Person (or by any Person or group of Persons exercising
similar authority) or by its shareholders or other owners; and

(c)          such action is similar in nature and magnitude to actions
customarily taken, without any authorization by the board of directors of such
Person (or by any Person or group of Persons exercising similar authority), in
the ordinary course of the normal day-to-day operations of other Persons that
are in the same line of business as such Person.

“Patent” means any patent granted by the U.S. Patent and Trademark Office or by
the comparable agency of any other country, and any renewal thereof, and any
rights arising under any patent application filed with the U.S. Patent and
Trademark Office or the comparable agency of any other country and any rights
that may exist to file any such application.

“Permitted Liens” means (i) the Liens for current Taxes not yet due and payable
and (ii) the Liens imposed by law, such as the Liens of carriers, warehousemen,
mechanics, materialmen and landlords, and other similar Liens incurred in the
Ordinary Course for sums not constituting borrowed money, that are not overdue.

 

A-3



 

--------------------------------------------------------------------------------

 

“Person” means any corporation, association, joint venture, partnership, limited
liability company, organization, business, individual, trust, government or
agency or political subdivision thereof or other legal entity.

“Prime Rate” means the per annum rate of interest from time to time by Wachovia
Bank, N.A. (or, if such bank discontinues its practice of announcing its prime
rate, such other institution approved by the Buyer and the Seller) as its prime
rate of interest, in effect from time to time.

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Authority or arbitrator.

“Product Line” means the mattress ticking product line of the Seller’s
“Burlington House” division.

“Products” has the meaning set forth in Section 3.12(a).

“Proprietary Rights” means, with respect to a Person, all Copyrights, Marks,
Know-how, Trade Names, Trade Secrets, Patents, patterns, domain names and other
intellectual property rights owned, licensed, used or usable by such Person.

“Purchase Price” has the meaning set forth in Section 2.4.

“Purchased Assets” has the meaning set forth in Section 2.2.

“Purchased Inventories” has the meaning set forth in Section 2.2(a).

“Purchased Proprietary Rights” has the meaning set forth in Section 2.2(b).

“Registration Rights and Shareholder Agreement” has the meaning set forth in
Section 2.5(a)(ii)2.5(a).

“SEC” has the meaning set forth in Section 3.17(b).

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” has the meaning set forth in the introductory paragraph of this
Agreement.

“Seller Documents” has the meaning set forth in Section 3.2.

“Seller’s Knowledge” means the knowledge of the Seller and of any officer or
director of the Seller, which shall include the actual knowledge of any such
Person and the knowledge any such Person should have in the exercise of such
Person’s duties with the Seller or would be expected to have or obtain after
reasonable inquiry and includes information available in the books, records and
files of the Seller.

 

A-4

 

--------------------------------------------------------------------------------

“Tax Return” means any report, return or other information required to be
supplied to a taxing authority in connection with the Taxes.

“Taxes” means (i) all taxes, charges, fees, levies or other assessments (whether
federal, state, local or foreign), including income, gross receipts, excise,
property, sales, use, transfer, license, payroll, franchise, ad valorem,
withholding, Social Security and unemployment taxes and (ii) any interest,
penalties and additions related to the foregoing.

“Trade Names” means any words, name or symbol used by a Person to identify its
business.

“Trade Secrets” means business or technical information of any Person including,
but not limited to, customer lists, marketing data and Know-How, that is not
generally known to other Persons who are not subject to an obligation of
nondisclosure and that derives actual or potential commercial value from not
being generally known to other Persons.

“Transition and Manufacturing Services Agreement” has the meaning set forth in
Section 2.7(a)(iii).

 

 

A-5



 

 

--------------------------------------------------------------------------------